DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 is objected because there is no antecedent basis for “the sampling capacitor”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 8198880) in view of Hwang et al (US 5798635).
As to claim 1, Ouyang’s figures 3 and 6 show a method comprising: applying a charging pulse to an output capacitor (Co, when M1 is on, step 303); detecting satisfaction of a charging threshold (step 311); ending the charging pulse in response to the detecting the satisfaction of the charging threshold (step 317).  The figures fail to show a sampling capacitor.  However, Hwang et al.’s figure 1 shows a similar circuit having parallel connected load capacitors (C11 and C12).  Therefore, it would have been obvious to one having ordinary skill in the art use parallel connected load capacitors for Ouyang’s load capacitor (Co) for the purpose of achieving desired load capacitance and noise. Therefore, one of the load capacitors, i.e. Hwang et al.’s C11 is considered as the claimed output capacitor.  The modified Ouyang’s figures further shows the step of discharging the sampling capacitor (Hwang’s C12, step 319) in response to the detecting the satisfaction of the charging threshold. 

As to claim 3, the modified Ouyang’s figures show the step of detecting satisfaction of a discharging threshold of the sampling capacitor (steps 323->301); and applying a second charging pulse to the output capacitor, in response to the detecting the satisfaction of the discharging threshold. 
As to claim 4, the modified Ouyang’s figures show that the charging threshold comprises a maximum (relative term) current threshold (step 301, voltage is proportional to current), or alternatively, the charging pulse comprises a charging timer (step 309) during which a charging pulse exists. 
As to claim 5, the modified Ouyang’s figures show the step of detecting satisfaction of the delay threshold (step 329), wherein the applying the second charging pulse further comprises applying the second charging pulse to the output capacitor, in response to the detecting the satisfaction of the discharging threshold (step 323) and the detecting the satisfaction of the delay threshold (step 329).
As to claim 6, the modified Ouyang’s figures show that the discharging threshold comprises a minimum voltage threshold (voltage is proportional to current), and the delay threshold comprises a predetermined time period. 
As to claim 7, the modified Ouyang’s figures show an apparatus comprising: a controller (20, U8) coupled to an input node; a timer (U1 or U3) coupled to the controller; an inductive charger (M1, L) coupled to the controller, to an input node, and to an output node; and a sensor (R1, R2, U2, 10 and Hwang’s C12) coupled to the controller and the output node. 
As to claim 8, the modified Ouyang’s figures show that the sensor comprises a sampling capacitor (Hwang’s C12) having a first terminal coupled to the output node and a second terminal coupled to the controller and the inductive charger (at ground). 

As to claim 10, the modified Ouyang’s figures show that the sensor further comprises a first comparator (U2) having a first input terminal coupled to a third node of the voltage divider circuit, a second input terminal coupled to a charger input node (VR), and an output terminal coupled to the controller. 
As to claim 12, the modified Ouyang’s figures show that the controller comprises a first logic device (U6) and a second logic device (U7), wherein the first logic device has a first input terminal coupled to an output terminal of the timer, a second input terminal coupled to the sensor, and an output terminal, and wherein the second logic device has a first input terminal coupled to the output terminal of the first logic device, a second input terminal coupled to the sensor, and an output coupled to the timer and the inductive charger.
As to claim 13, the modified Ouyang’s figures show that the controller further comprises a switching transistor (M1) having a first terminal coupled to the output of the second logic device (via U8) and the timer, a second terminal coupled to the first terminal of the inductor and to the sensor, and a third terminal coupled to the input node.
As to claim 14, the modified Ouyang’s figures shows that the inductive charger comprises an inductor (L) having a first terminal coupled to the controller and the sensor (via U8), and having a second terminal coupled to the output node. 
As to claim 15, the modified Ouyang’s figures show a system comprising: a controller (20) coupled to an input node; a timer (U3 and/or U1) coupled to the electrical controller; an inductive charger (M1, M2, L) coupled to the electrical controller, to an input node, and to an output node; and a sensor (R1, R2, U2, 10) coupled to the controller and the output node.

As to claim 17, the modified Ouyang’s figures show that the sensor further comprises a voltage divider circuit (R1 and R2) coupled in parallel to the sampling capacitor.
As to claim 18, the modified Ouyang’s figures show that the sensor further comprises a first comparator (U2) having a first input terminal coupled to a third node of the voltage divider circuit, a second input terminal coupled to a charger input node, and an output terminal coupled to the controller. 
As to claim 20, the modified Ouyang’s figures show that the controller comprises a first logic device (U6) and a second logic device (U7), wherein the first logic device has a first input terminal coupled to an output terminal of the timer, a second input terminal coupled to the sensor, and an output terminal, and wherein the second logic device has a first input terminal coupled to the output terminal of the first logic device, a second input terminal coupled to the sensor, and an output coupled to the inductive charger.

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 19 would be allowable because the prior arts fail to teach that the sensor further comprises a current sensor and a second comparator, wherein the current sensor has a first terminal coupled to at least one of the controller and the inductive charger, and wherein the second comparator 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842